Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 06/04/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, there is no teaching, suggestion, or motivation for combination in the prior art to a first distance between the active region of the N-well strap structure and the P-type well region is greater than a second distance between an active region of the pull-up transistor and the P-type well region.
4.	With respect to dependent claims 2-7, since these claims are depending on claim 1, therefore claims 2-7 are allowable subject matter. 
5.	With respect to independent claims 8, there is no teaching, suggestion, or motivation for combination in the prior art to a first distance between the fin of the N-well strap structure and the P-type well region is greater than a second distance between the P-type well region and a fin of the pull-up transistor.
6.	With respect to dependent claims 9-13, since these claims are depending on claim 8, therefore claims 9-13 are allowable subject matter.
7.	With respect to independent claims 14, there is no teaching, suggestion, or motivation for combination in the prior art to 
8.	With respect to dependent claims 15-20, since these claims are depending on claim 14, therefore claims 15-20 are allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Liaw (Pub. No.:  US 2014/0131813), Liaw (Pub. No.:  US 2016/0372182).
		Liaw (Pub. No.:  US 2014/0131813) shows the P-well and N-well with Fin-FET.
Liaw (Pub. No.:  US 2016/0372182) shows static random access memory array.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HY
02/23/2021
/HAN YANG/
Primary Examiner, Art Unit 2824